Citation Nr: 0608818	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder.

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to service connection for systemic lupus 
erythematosus with antiphospholipid antibody syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a chronic sleep 
disorder, a chronic skin disorder, Raynaud's syndrome, and 
systemic lupus erythematosus with antiphospholipid antibody 
syndrome.

At an August 2005 hearing before the Board, the veteran 
presented statements indicating that he was also claiming 
entitlement to service connection for a chronic back 
disability, claimed as a residual of a back injury.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.

Pursuant to the discussion below, the issues of entitlement 
to service connection for a chronic skin disorder, Raynaud's 
syndrome, and systemic lupus erythematosus with 
antiphospholipid antibody syndrome are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.



FINDINGS OF FACT

A chronic sleep disorder did not have its onset during active 
duty.


CONCLUSION OF LAW

A chronic sleep disorder was not incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  With respect to 
the issue of entitlement to service connection for a chronic 
sleep disorder, the veteran's claim was received in March 
2001 and he was notified of the provisions of the VCAA in 
correspondence dated in August 2001.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim for VA 
compensation for a chronic sleep disorder and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
treatment records for the period from 1999 - 2003 that note 
his complaints of disturbed sleep have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence with respect to 
this issue that has not otherwise been requested or obtained.  
The Board notes that the veteran reported at an August 2005 
hearing before the Board that he had been awarded Social 
Security Administration (SSA) disability benefits as of 
August 2003.  However, he very specifically stated that this 
award was predicated on disability due to Raynaud's syndrome 
and systemic lupus erythematosus.  As there is no indication 
that the SSA award was based on impairment associated with 
his claimed chronic sleep disorder, the Board concludes that 
holding adjudication of this specific matter in abeyance 
pending an attempt to obtain the medical records reviewed by 
SSA is unnecessary.  

In view of the foregoing discussion, the Board concludes that 
the veteran has been notified of the evidence and information 
necessary to substantiate his claim of entitlement to service 
connection for a chronic sleep disorder, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken with respect only to 
this issue, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection 
for a chronic sleep disorder.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of the 
claim for service connection for a chronic sleep disorder 
would not cause any prejudice to the veteran with respect 
solely to this issue.

Analysis

The veteran's service medical records show that the veteran 
was psychiatrically normal and denied having any history of 
sleeping problems on pre-enlistment examination in July 1969.  
The records show no treatment for complaints of disturbed 
sleep, insomnia, or other sleep-related problems during his 
entire period of active duty.  No sleep problems or abnormal 
psychiatric findings were noted on the November 1971 report 
of his separation examination.

Following service, the first indications of sleep problems 
were in the veteran's post-service private and VA medical 
records for the period from 1999 - 2003 show that the veteran 
occasionally complained of disturbed or "fragmented" sleep.  
However, the reports do not show any abnormal psychiatric 
diagnosis associated with his sleeping problems.  During his 
August 2005 hearing before the Board, the veteran testified 
that he experienced insomnia, nightmares, and disturbed sleep 
ever since military service, for which he was prescribed 
prescription sleep aids, including the sleep medication 
Ambien.  However, he denied ever having been diagnosed with a 
psychiatric disorder, or that his disturbed sleep was ever 
attributed to a psychiatric diagnosis.  He also stated that 
none of his treating physicians had ever offered an opinion 
that linked his inability to sleep normally with his period 
of military service.  He maintained, however, that it was his 
personal belief that his sleeping problem had its onset in 
active duty.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The Board has reviewed the pertinent medical and testimonial 
evidence associated with the veteran's claim for VA 
compensation for a chronic sleep disorder and finds no basis 
to allow service connection for this claimed disability.  
Notwithstanding the veteran's assertions that he experienced 
onset of a chronic sleep disorder in active duty, his service 
medical records do not show diagnosis or treatment for sleep-
related complaints that would objectively corroborate his 
account.  Furthermore, none of the post-service medical 
records associated with the claims folder contain any 
objective opinion that establishes a link between his 
symptoms of disturbed sleep with his period of military 
service.  Absent such evidence, the Board cannot allow the 
veteran's claim for service connection for a chronic sleep 
disorder.  His appeal in this regard must therefore be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
specific claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists a 
link between his claimed sleep disorder and his military 
service based on his personal knowledge of medicine and his 
familiarity with his own medical history, as there is no 
evidence showing that he possesses the requisite formal 
medical training and credentials to make medical diagnoses or 
present opinions regarding matters of medical causation and 
etiology, his statements in this regard are not entitled to 
be given any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for a sleep disorder is denied.


REMAND

During his August 2005 hearing before the Board, the veteran 
reported that in approximately August 2003, he had been 
awarded benefits from the Social Security Administration 
(SSA) for disability resulting from Raynaud's syndrome and 
lupus erythematosus.  The Board has reviewed the veteran's 
claims file and notes that the medical records considered by 
the SSA in its favorable decision to award disability 
benefits have not been made a part of the evidence.  As the 
SSA records reportedly pertain to the disabilities at issue 
in the present claim, a remand is warranted so that they may 
be obtained and associated with the evidence.  [See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 
(1998): VA's duty to assist includes a duty to obtain SSA 
records, whether the issue is for service connection or an 
increased rating.]

The Board also observes that in a March 2003 VA treatment 
note, the veteran's complaints of a 33-year-long history of 
chronic skin rash affecting his back, shoulders, arms, and 
forehead were acknowledged by a caregiver and a request for 
an evaluation of the condition and recommendation for 
appropriate treatment was submitted.  However, a review of 
the evidence indicates that no further action beyond this 
request was undertaken by VA.  A review of the record shows 
that a recurrent problem with skin rashes was reported by the 
veteran to both his VA and private medical treatment 
providers, but no definitive diagnosis of the disease causing 
the systems was ever presented.  It is also not clear from 
the evidence whether or not the rash symptoms were related to 
his Raynaud's syndrome and/or lupus erythematosus, or are 
representative of a separate disease process.  Therefore, the 
veteran should be provided with a VA medical examination by 
the appropriate specialist to determine the diagnosis of the 
syndrome causing the skin rash.  In view of the veteran's 
Vietnam service and his oral testimony at the August 2005 
hearing, in which he alleged that he had been exposed to 
chemical defoliant, the examiner should also provide a nexus 
opinion regarding the relationship, if any, between the skin 
diagnosis obtained on examination and the veteran's period of 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the case is REMANDED for the following action:

In view of the foregoing discussion, the appeal is remanded 
for following development:

1.  The RO must contact SSA and request 
that it be provided with copies of the 
medical records reviewed by this agency 
that pertain to the veteran's claim for 
SSA disability benefits.  Any records 
obtained must thereafter be associated 
with the claims file.  All attempts to 
secure this evidence must be documented 
in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The veteran must be provided with a 
VA examination by the appropriate 
specialist to determine his current skin 
diagnosis as it pertains to his symptoms 
of a recurrent rash on his forehead, 
back, shoulders, and upper extremities.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the examiner must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
The examiner's report must describe the 
dermatological symptoms observed and 
provide a definitive diagnosis of the 
disease producing the symptoms.  The 
examiner should also determine whether 
or not the rash symptoms were related to 
the veteran's diagnoses of Raynaud's 
syndrome and/or lupus erythematosus, or 
are representative of a separate disease 
process.  The examiner should also 
provide an opinion as to whether it is 
as likely as not that the skin diagnosis 
was caused by exposure to chemical 
herbicides (i.e., Agent Orange).  If the 
examiner is unable to provide an opinion 
without resorting to speculation, he 
should so state in his commentary.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the aforementioned 
actions, the claims of entitlement to 
service connection for a skin disorder, 
Raynaud's syndrome, and systemic lupus 
erythematosus with antiphospholipid 
antibody syndrome must be considered 
based on all evidence of record.  If the 
benefit sought is not awarded with 
respect to any or all of these issues, 
the veteran and his representative must 
be provided with a Supplemental 
Statement of the Case and an appropriate 
period of time must be allowed for 
response.  The case must then be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


